Citation Nr: 9922428	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, as residuals 
of a head injury from a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING  ON APPEAL

Appellant, 


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied  service connection for 
headaches as residuals of a head injury from a motor vehicle 
accident.  The veteran has since moved to within the 
jurisdiction of the St. Petersburg, Florida, RO.  The case 
was remanded by the Board in December 1997 for further review 
by the RO, and subsequently returned to the Board.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
current headaches are not the residuals of his inservice jeep 
accident.


CONCLUSION OF LAW

The veteran's current headache disability was not incurred in 
or aggravated by active service.   38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for headaches, as residuals of a head 
injury from a motor vehicle accident is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  He has presented evidence that he 
currently suffers from severe headaches.  Service medical 
records demonstrate that he was treated for a head laceration 
following a jeep accident in December 1967 while serving in 
Vietnam, and a May 1994 VA examination includes a diagnosis 
of headaches, severe, probably secondary to head trauma, 
which the veteran had described to the examiner as a head 
injury from being thrown from a jeep in service.

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  As indicated above, the veteran 
essentially contends that he has a residual headache 
disability from a head injury sustained during his active 
military service, and for which service connection should be 
granted.  After a review of the evidence, however, the Board 
finds that his contentions are not supported by the record, 
and that, accordingly, his claim fails.

The veteran claims that he has had intermittent severe 
headaches ever since his jeep accident in service.  The most 
recent VA examination, from May 1994, reveals that the 
veteran complains of severe headaches that are incapacitating 
2 to 3 times per month.  As the veteran describes these 
headaches, they start in the posteroparietal area and extend 
down to the occipital area into the posterior neck.  
Occasionally, the headaches also extend forward over the 
entire parietal and frontal areas.  The veteran states that 
these headaches are frequently nauseating.  He takes aspirin 
or Tylenol for partial relief of the pain.  He was diagnosed 
with severe headaches, probably secondary to head trauma.  As 
the veteran explains it, this head trauma was caused by his 
inservice jeep accident.

The service medical records show that the veteran was, in 
fact, in a motor vehicle accident in December 1967 while 
serving in Vietnam.  The records show that after the accident 
the veteran was brought to the emergency room complaining of 
pain in the buttocks and minimal scalp pain.  There is no 
evidence from these records that he lost consciousness due to 
this accident.  He was treated for a laceration of the scalp, 
which was sutured.  Skull X-rays were negative and the 
examiner found no neurological signs.  More importantly, the 
service records do not identify complaints of headaches as a 
result of this accident.  The records still do not show any 
complaints of headaches at the time of his January 1970 
service separation physical examination.  Furthermore, an 
October 1970 VA examination did not reveal any complaint of 
headaches.  The records show that not until July 1975, when 
the veteran was in the Air Force Reserves, did he complain of 
headaches; and these were sinus headaches that occurred once 
or twice a year.  

In making its decision regarding the veteran's service 
connection claim, the Board is influenced by the post service 
treatment that the veteran received for headaches.   
Inpatient treatment records in evidence from the Palmyra Park 
Hospital, Albany, Georgia, from October 1980 and December 
1981 do show that the veteran was treated for severe 
headaches.  In October 1980, the final diagnosis was syncope 
with severe headaches, cause undetermined.  The brain 
computed tomography (CT) scan was negative.  The Board notes 
that the record of this treatment includes a notation that 
the veteran gives no prior history of headaches.  The 
December 1981 record of treatment includes a brain CT scan 
that showed no evidence of a subdural or epidural hematoma, 
mass effect, neoplasm or infarction, with normal ventricles.  
This time, the final diagnosis was severe, headache, probably 
muscle tension headache.  These records would lead the Board 
to find that the veteran's headaches were not related to the 
inservice jeep accident.

The Board must, however, resolve the issue raised by the May 
1994 VA examination that concluded, by way of diagnosis, that 
the veteran's severe headaches were probably secondary to 
head trauma.  This diagnosis was not consistent with the 
veteran's prior headache diagnoses, specifically the etiology 
of the headaches, and raised concerns over the source of 
information relied upon by the VA examining physician.  To 
assist in making a decision, the Board requested a Veteran's 
Health Administration (VHA) opinion regarding whether the May 
1994 VA diagnosis was based on a faulty medical history 
provided by the veteran, and thus not an accurate diagnosis; 
and in light of the December 1967 treatment notes in the 
service medical records, whether it is likely that the 
veteran's current headache complaints were caused by his 
inservice jeep accident.

In the February 1999 VHA opinion, provided by the Chief of 
Neurology of VA Medical Center, Memphis, Tennessee, the 
reviewing physician examined the entire record of the 
inservice accident and all subsequent evidence of the 
veteran's headaches.  The physician explained how there is no 
objective way to prove or disprove the existence of headaches 
in a person, and concluded that the May 1994 VA examiner's 
diagnosis was based on an assumption of medical history 
provided by the veteran.  Furthermore, the physician 
concluded that, based on the May 1994 VA examiner having to 
rely on the veteran's account of medical history and the 
entire record of the veteran's headaches, "it is unlikely 
that the head trauma sustained during the jeep roll over 
caused the patient's headache."  However, this February 1999 
VHA opinion then contains the statement, "If this is the 
case one must diagnosis[sic] him as having chronic 
posttraumatic headache."

The veteran's representative subsequently argued, with good 
reason, that the opinion appeared to be contradictory in 
these two sequential statements, and that the second 
statement supported the veteran's claim that his headaches 
were caused by the traumatic head injury in service.  
However, the Chief of Neurology explained in a May 1999 VA 
memorandum that the alleged contradictory statement was due 
to a typographical error, omitting the word "not", and 
corrected this ambiguity to conclude that the veteran's 
headaches should not be diagnosed as "posttraumatic".

The Board reviews all of this evidence and concludes that the 
preponderance of the evidence is against the veteran's 
argument that his current headaches were caused by a 
traumatic head injury.  The majority of medical evidence 
regarding the veteran's headaches does not support the 
proposition that these headaches are related to the inservice 
jeep accident.  During all of his treatment for headaches 
prior to his March 1990 application for service connection, 
spanning almost 25 years, the veteran never claimed that his 
headaches were related to a traumatic head injury.  Some of 
the medical evidence on file supports an unknown headache 
etiology, while other evidence relates the headaches to 
tension or sinus problems.  The only medical evidence 
supporting the veteran's contentions is the May 1994 VA 
examination diagnosis, or headaches "probably secondary to 
head trauma", as previously discussed.  The Board finds that 
the VHA opinion accurately describes how the May 1994 VA 
examiner relied on the veteran's account of his headache 
history in making a diagnosis.  The Board does not find that 
the record contains an exact medical etiology of the 
veteran's headaches. However, the Board is persuaded by the 
great weight of the evidence, culminating with the 1999 VHA 
opinion, that is against the veteran's claim.  

Therefore, the Board finds that after weighing the evidence 
of the veteran's well grounded claim, the preponderance of 
the evidence is against the claim for service connection for 
headaches, as residuals of a head injury from a motor vehicle 
accident.  Accordingly, the Board must deny his claim.


ORDER

Entitlement to service connection for headaches, as residuals 
of a head injury from a motor vehicle accident is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


